 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeat Manufacturing Company and Produce, Refrig-erated & Processed Foods & Industrial Work-ers, Local 630, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 21-CA-19568April 21, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn September 23, 1981, Administrative LawJudge Gordon J. Myatt issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order,3as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-'Chairman Van de Water and Member Hunter agree that Respondentviolated Sec. 8(aX5) and (1) of the Act by failing to notify the Union andaffording it an opportunity to bargain regarding its decision to lay offemployee John Taylor. In so doing, they note that for institutional rea-sons they accept the Board's findings in Peat Manufacturing Company,251 NLRB 1117 (1980), as the law of that case although they did notparticipate in rendering that decision.' The Administrative Law Judge found that Respondent had violatedSec. 8(aX5) and (1) of the Act by failing to notify the Union and give itan opportunity to bargain about the layoff of unit employee John Taylor.Respondent argues that the Union should be estopped from singling outthe layoff of this one employee when Taylor was laid off in the middle ofa series of layoffs and the Union had never requested that Respondentbargain about the previous layoffs and did not request that Respondentbargain about the Taylor layoff after it occurred. The legality of theother layoffs is not at issue here. With regard to the Taylor layoff, it isclear that Respondent faded to fulfill its initial responsibility to notify theUnion and to offer to bargain prior to implementing the layoff. Hence theUnion, when it became aware of the layoff, was presented with a fait ac-compit, making a request to bargain about it a futile and unnecesssary ges-ture. L E Davis d/b/a Holiday Inn of Benton, et al., 237 NLRB 1042,1044 (1978); Alfred M. Lewis, Inc. v. N.LR.B., 587 F.2d 403 (9th Cir.1978), enfg. 229 NLRB 757 (1977). Moreover, Respondent has generallyrefused to recognize or bargain with the Union until a court of appealsenforces a prior Board Order directing Respondent to do so. See 251NLRB 1117 (1980). In these circumstances, it would have been a futilegesture for the Union specifically to request bargaining about the Taylorlayoff. See GAF Corporation, 218 NLRB 265, 266 (1975); B F. GoodrichCompany, ct at, 250 NLRB 1139, 1140 (1980). See also Sunnyland Refin-ing Company, Inc., 250 NLRB 1180, fn. 3 (1980).'In accordance with his dissent in Olympic Medical Coporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.fied below, and hereby orders that the Respondent,Peat Manufacturing Company, Norwalk, Califor-nia, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following at the end of paragraph2(b):"in the manner set forth in the section of thisDecision entitled 'The Remedy."'2. Insert the following as paragraph 2(e):"(e) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith."DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: Upona charge filed on September 19, 1980, and a first amend-ed charge filed on October 24, 1980, by Produce, Refrig-erated & Processed Foods & Industrial Workers, Local630, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereafter calledthe Union), against Peat Manufacturing Company (here-after called the Respondent), the Regional Director forRegion 21 issued a complaint and notice of hearing onOctober 30.1 The complaint alleged, inter alia, that sinceMay 19, 1977, the Union has been the exclusive bargain-ing representative of Respondent's employees in an ap-propriate unit. Further, since October 2, 1980, the Unionhas requested that the Respondent furnish it with certaininformation considered relevant to the performance of itsfunction as the collective-bargaining representative, andthe Respondent has refused to do so. The complaint alsoalleged the Respondent laid off employee John H.Taylor, on or about May 2, without giving prior noticeto the Union or affording it an opportunity to bargainwith respect to the layoff, and refused to recall Taylorthereafter. Finally, the complaint alleged that Taylor waslaid off and not recalled because he appeared as a wit-ness for the General Counsel in a prior case involvingthe Respondent and because he engaged in union orother protected concerted activity. It was alleged that bythis conduct, the Respondent violated Section 8(aX)(1),(3), (4), and (5) of the National Labor Relations Act, asamended, 29 U.S.C. 151, et seq. (hereafter called theAct). The Respondent filed a timely answer admittingcertain allegations of the complaint, denying others, andspecifically denying the commission of any unfair laborpractices.A hearing was held on this matter on July 9, 1981, inLos Angeles, California. All parties were represented bycounsel and afforded full opportunity to examine andcross-examine witnesses and to present material and rele-vant evidence on the issues. At the beginning of thehearing, counsel for the General Counsel advised that onJuly 6, 1981, the Regional Director issued an order ap-' Unless otherwise indicated, all dates herein refer to the year 1980.261 NLRB No. 26240 PEAT MANUFACTURING COMPANYproving the Union's request to withdraw the chargeswhich provided the basis for the allegations that Taylorwas laid off in violation of Section 8(aXI), (3), and (4) ofthe Act, as well as the charges supporting the allegationthat the Respondent refused to provide the Union withcertain information in violation of Section 8(aX1) and (5)of the Act. In his order, the Regional Director dismissedall portions of the complaint pertaining to these allega-tions.2As a consequence, the only issue remaining in thecase for litigation is the allegation that the Respondentlaid off Taylor without notifying the Union and afford-ing it an opportunity to negotiate and bargain with re-spect to the layoff.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent, Peat Manufacturing Company, is,and has been at all times material herein, a corporationengaged in the manufacture and distribution of zinc andaluminum die casting and plastic injection molding. TheRespondent's facility involved herein is located in Nor-walk, California. In the course of its business operations,the Respondent annually sells and ships goods and prod-ucts valued in excess of $50,000 directly to customers lo-cated outside the State of California. The pleadingsadmit, and I find, that the Respondent is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDProduce, Refrigerated & Processed Foods & IndustrialWorkers, Local 630, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. Preliminary DiscussionOfficial notice is taken here of the Board's Decisionand Order issued on August 27, 1980, in a prior case in-volving the Respondent and the Union.3Although thecomplaint in the instant case alleges the Union is the ex-clusive bargaining representative of the employees in anappropriate unit, the Respondent's answer denies this.Having taken official notice of the Board's decision inthe prior case, the Respondent's denial is hereby reject-ed. Accordingly, I find the unit set forth below to be ap-propriate and the Union to be the exclusive representa-tive for purposes of collective bargaining for all of theemployees in that unit.' See G.C. Exh. I(h).' Peat Manufacturing Company, 251 NLRB 1117. On December 22, theGeneral Counsel made application for enforcement of the Board's Orderwith the United States Court of Appeals for the Ninth Circuit. (G.C.Exhs. 2 and 3). On December 31, the Court of Appeals docketed the case(see G.C. Exh. 4) and at the time of the hearing herein, the case was stillon the court's docket pending decision.The appropriate unit for purposes of collective bar-gaining is:All production and maintenance employees includ-ing trainees, inspectors, plant clerical employees,janitors, shipping and receiving employees, truckdrivers, leadmen and working foremen employed byPeat Manufacturing Company at its facility locatedat 10700 East Firestone Boulevard, Norwalk, Cali-fornia, but excluding all other employees, officeclerical employees, professional employees, techni-cal employees, guards and supervisors as defined inthe Act.B. The Layoff of TaylorThe testimony given and the evidence introduced inthis case is not in any substantial conflict. Taylor testi-fied, and the Respondent admitted, that he was laid offon May 5.4 A list was provided by the Respondent, inresponse to a subpena, showing the number of employeeslaid off in 1980. This list was introduced into evidence asGeneral Counsel's Exhibit 6 and Taylor's name appearsthereon.5Testimony by the Respondent's plant manager,William Mueller, clearly establishes that the Respondentdid not notify the Union of Taylor's layoff, neither priorto the event nor subsequent thereafter. Robert W. Ruby,business agent of the Union, testified he learned of Tay-lor's layoff from the employee the evening after it oc-curred. Ruby testified that at no time were any of theunion representatives notified by Respondent's officialsthat Taylor would be laid off.Mueller testified that while the Respondent never toldthe union representatives that Taylor would be laid off,he felt they should have been aware that the Respondentwould have to lay off employees for business reasons.According to Mueller, because the Respondent was asupplier of parts for automobile wheels and there was aneconomic slowdown in the automotive industry, it wascommon knowledge that layoffs were occurring at theRespondent's facility. Nevertheless, Mueller acknowl-edged that he never called the union representatives orinstructed anyone from the plant to notify the union rep-resentatives of any layoffs, including the layoff ofTaylor.Concluding FindingsThe sole issue in this case is whether the Respondentwas under a duty to notify the Union, as the exclusivebargaining representative, of the decision to lay Tayloroff on May 5 and to afford the Union an opportunity tobargain about that decision. If such a duty existed underthe Act, then, even under the narrow set of facts pre-sented here, the Respondent has violated Section 8(aX5)and (1) of the Act.' Although the complaint recites "on or about May 2," the precise dateof the layoff was established as May 5.' While the list reveals that a number of other employees were also laidoff by the Respondent during 1980, the only issue raised by the complaintand treated here is the layoff of Taylor.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's defense seems to be primarilygrounded on the theory that since it is resisting theBoard's order in the prior case directing it to resume rec-ognition of and bargain with the Union, as the repre-sentative of the unit employees, there is no current dutyto continue bargaining with the Union until a final rulingis made by the court. This argument is unsound andbased on fallacious reasoning. It is well settled that col-lateral litigation does not suspend the duty to bargainunder Section 8(a)(5). John Cuneo, Inc., 257 NLRB 551(1981); Montgomery Ward & Co., Inc., 228 NLRB 1330(1977); Metropolitan Petroleum Company of Massachusetts,Div. of Pittston Company, 216 NLRB 404 (1975). As theBoard observed in the Cuneo case:Indeed, Section 10(g) of the Act provides that thecommencement of proceedings under Section 10(e)or (f), which provide for court review of Boardorders, "shall not, unless specifically ordered by thecourt, operate as a stay of the Board's order."Therefore, the claim that the Respondent has no obliga-tion to bargain with the Union until the Ninth Circuitacts on the Board's request for enforcement of its orderin the prior case must be rejected out of hand.This poses the crucial question of whether there exist-ed a duty to notify and afford the Union an opportunityto bargain regarding the layoff of Taylor. Here again thecase law is settled. In a recent case where a union won aBoard-conducted election, and the employer filed objec-tions which were pending final determination, the em-ployer laid off employees for I day without notice to orbargaining with the union. There, the Board held that"[a]lthough an employer may properly decide that aneconomic layoff is required, once such a decision is madethe employer must nevertheless notify the Union, and,upon request, bargain with it concerning the layoffs, in-cluding the manner in which the layoffs and any recallsare to be effected." Clements Wire & ManufacturingCompany, Inc., 257 NLRB 1058 (1981). The Board heldthat by failing to do so while the objections to the elec-tion were pending, the respondent acted at its peril and,since the union was thereafter certified as the collective-bargaining representative of the employees, the respond-ent violated Section 8(aX5) and (1) of the Act. Id. Thissame proposition has been stated by the Board in previ-ous cases. See, for example, Hillcrest Furniture Manufac-turing Co., Inc., 253 NLRB 72 (1980); Mike O'ConnorChevrolet-Buick-GMC Co., Inc., and Pat O'Connor Chev-rolet-Buick-GMC Co., Inc., 209 NLRB 701, 703-704(1974).Thus, if an employer violates the Act by failing tonotify a union of a unit layoff and affording it an oppor-tunity to bargain regarding that decision, where theunion recently won an election to which objections werepending and it was subsequently certified, the conduct inthe instant case must be considered equally violative ofthe Act. In the case before the Ninth Circuit for enforce-ment, the Board found the Respondent unlawfully with-drew recognition of the Union as the collective-bargain-ing representative and ordered it to recognize and, uponrequest, bargain with the Union. Hence, the Union's rep-resentative status here never ceased to exist at the timeTaylor was laid off. There can be no question that thelayoff of unit employees without notifying and affordingthe collective-bargaining representative an opportunity tobargain regarding such action is a unilateral change inthe terms and conditions of employment which violatesSection 8(a)5) of the Act. Clements Wire & Manufactur-ing Company, Inc., supra, Master Slack and/or MasterTrousers Corp., and Hardeman Garment Corp., and More-house Garment Corp, and Lauderdale Garment Corp., andLabelville Garment Corp., 230 NLRB 1054 (1977). Sincethe pending enforcement proceeding in the prior casedoes not operate to stay the Board's Order, the Respond-ent here has effected a unilateral change without com-plying with its bargaining obligation to the Union. JohnCuneo, Inc., supra, Montgomery Ward & Co., Incorporated,supra. Nor does the fact that, in the limited circum-stances of this case, the layoff relates to only one unitemployee alter the Respondent's duty to the collective-bargaining representative. The duty to notify and affordthe Union an opportunity to bargain remains the samewhether one employee or more than one employee is in-volved in the layoff. Cf. Bay State Gas Company, 253NLRB 538 (1980) (where the employer was held to vio-late the Act by eliminating a single job without notifyingor bargaining with the union). Accordingly, I find theRespondent here has violated Section 8(a)(5) and (1) ofthe Act by failing to notify the Union of its decision tolay off an employee on May 5 since this conduct had theeffect of bypassing, undercutting, and undermining theUnion's status as the exclusive representative of the em-ployees.CONCLUSIONS OF LAW1. The Respondent, Peat Manufacturing Company, isan employer within the meaning of Section 2(2) of theAct engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Produce, Refrigerated & Processed Foods & Indus-trial Workers, Local 630, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3. The above-named labor organization has been, andis now, the exclusive representative of all of the employ-ees in the unit described below for purposes of collectivebargaining within the meaning of Section 9(a) of the Act:All production and maintenance employees includ-ing trainees, inspectors, plant clerical employees,janitors, shipping and receiving employees, truckdrivers, leadmen and working foremen employed byPeat Manufacturing Company at its facility locatedat 10700 East Firestone Boulevard, Norwalk, Cali-fornia, but excluding all other employees, officeclerical employees, professional employees, techni-cal employees, guards, and supervisors as defined inthe Act.4. By failing to notify the Union and to afford it anopportunity to bargain regarding the decision to lay off242 PEAT MANUFACTURING COMPANYemployee John Taylor on May 5, 1980, the Respondenthas violated Section 8(a)(5) and (1) of the Act.5. The above conduct constitutes an unfair labor prac-tice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, it shall be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Since it was established at the hearing that Taylor hassince been recalled by the Respondent, the Respondentshall be ordered to make this employee whole for anyloss of pay he has suffered by reason of the Respondent'sunlawful conduct during the period of his layoff. Back-pay shall be computed in the manner set forth in F W.Woolworth Company, 90 NLRB 289 (1950), with interestto be computed thereon in the manner set forth in Flor-ida Steel Corporation, 231 NLRB 615 (1977).6Upon the foregoing findings of fact, conclusions oflaw, the entire record in this case, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER7The Respondent, Peat Manufacturing Company, Nor-walk, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Unilaterally laying off employees without notice toor consultation with the Union as the exclusive repre-sentative of all of its employees in the bargaining unit de-scribed below prior to taking such action.(b) Refusing to bargain with Produce, Refrigerated &Processed Foods & Industrial Workers, Local 630, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive bar-gaining representative of the employees in the unit de-scribed below by laying off employees without notice toor consultation with said labor organization. The appro-priate bargaining unit is:All production and maintenance employees includ-ing trainees, inspectors, plant clerical employees,janitors, shipping and receiving employees, truckdrivers, leadmen and working foremen employed byPeat Manufacturing Company at its facility locatedat 10700 East Firestone Boulevard, Norwalk, Cali-fornia, but excluding all other employees, officeclerical employees, professional employees, techni-cal employees, guards, and supervisors as defined inthe Act.a See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively and in goodfaith with Produce, Refrigerated & Processed Foods &Industrial Workers, Local 630, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America as the exclusive representative of theemployees in the unit set forth above concerning layoffsof bargaining unit employees.(b) Make whole John Taylor for any loss of pay suf-fered as a result of his unilateral layoff on May 5, 1980.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary and relevant to analyze and computethe amount of backpay due under the terms of this rec-ommended Order.(d) Post at its Norwalk, California, facility copies ofthe attached notice marked "Appendix."8Copies of saidnotice on forms provided by the Regional Director forRegion 21, after being duly signed by the Respondent'sauthorized representative, shall be conspicuously postedimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT lay off employees without notify-ing and consulting with Produce Refrigerated &Processed Foods & Industrial Workers, Local 630,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of our em-ployees in the following unit:243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees in-cluding trainees, inspectors, plant clerical em-ployees, janitors, shipping and receiving employ-ees, truck drivers, leadmen and working foremenemployed by Peat Manufacturing Company at itsfacility located at 10700 East Firestone Boule-vard, Norwalk, California, but excluding all otheremployees, office clerical employees, professionalemployees, technical employees, guards, and su-pervisors as defined in the Act.WE WILL NOT refuse to bargain with the above-named Union as the exclusive collective-bargainingrepresentative of the employees in the above unit byunilaterally laying off employees.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of rights guaranteed them under Sec-tion 7 of the National Labor Relations Act, asamended.WE WILL, upon request, bargain collectively ingood faith with the above-named Union as the ex-clusive representative of our employees in the unitdescribed above concerning layoffs.WE WILL make whole John Taylor for any lossof pay he may have suffered, with interest, byreason of our unlawful action in refusing to bargainwith the Union regarding his layoff on May 5, 1980.PEAT MANUFACTURING COMPANY244